Order entered May 11, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00024-CV

                              SCOTTIE PARKS, Appellant

                                             V.

                      INVESTMENT RETRIEVERS, Inc., Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-06081-E

                                         ORDER
      Appellant Scottie Parks’s May 5, 2015 “motion for extension of time to file supplemental

brief” is DENIED.




                                                   /s/   ADA BROWN
                                                         JUSTICE